DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on October 4, 2022 is acknowledged. Currently Claims 1-3, 5-7 and 9-22 are pending. Claims 18-22 are new. Claims 1, 16 and 17 has been amended.

	Applicant's arguments with respect independent claims 1, 16 and 17 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 16 and 17 results in a different scope than that of the originally presented Claims 1, 16 and 17 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Baek et al. US2015/0360697 hereinafter referred to as Baek and Aoi et al. US2020/0334477 hereinafter referred to as Aoi.

As per Claim 1, Sato teaches a looking away determination device comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: determine that the driver is in the looking away state when a proportion of an image in which the face of the driver is not detected is equal to or greater than a first predetermined value (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more”)
Sato does not explicitly teach decide to perform determination of whether driver is in a looking away state when an angle of a steering wheel of a vehicle is within a predetermined range. 
Baek teaches decide to perform determination of whether driver is in a looking away state when an angle of a steering wheel of a vehicle is within a predetermined range. (Baek, Paragraph [0140], “As another example, the careless status sensing unit 161B may receive a facial image of the driver from a camera, which is disposed at a certain position of the vehicle, to acquire eye-closing information and observation negligence information of the driver”, Paragraph [0035], “steering angle sensor 110-5 that acquires the steering angle information” and Paragraph [0202], “In detail, in a case where a gear lever is D gear or N gear when an angle of the steering wheel is within a certain angle, when the viewing of the driver does not enter a driving non-load visual range (a, b) for a certain time, the driver status sensing system 160 may determine observation negligence, check a corresponding time, and acquire the observation negligence information”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Baek into Sato because by utilizing other factors to determine driver’s distraction level will provide means to remedy or alleviate issues that may arise from driver’s observation negligence.
Sato in view of Baek does not explicitly teach with respect to a plurality of images obtained by imaging the driver 
Aoi teaches with respect to a plurality of images obtained by imaging the driver (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aoi into Sato in view of Baek because by utilizing multiple frames/images to monitor the driver of Sato will assist Sato’s driver condition judging part to determine the condition in a time period.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.

As per Claim 2, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: determine that the driver is in the looking away state when a proportion of an image in which a facial direction of the driver is not in a facial direction condition range with respect to the plurality of images obtained by imaging the driver is equal to or greater than a second predetermined value. (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090], facial direction is considered to be facial orientation)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 2, wherein the processor is configured to execute the instructions to: determine that the driver is in the looking away state when a proportion of an image in which a 3PRELIMINARY AMENDMENTAttorney Docket No.: Q258054 Appln. No.: National Stage of PCT/JP2019/003610 line-of-sight direction of the driver is not in a line-of-sight direction condition range with respect to the plurality of images obtained by imaging the driver is equal to or greater than a third predetermined value.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090])
The rationale applied to the rejection of claim 2 has been incorporated herein. 

As per Claim 9, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: detect the face of the driver from each of the plurality of images.  (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 10, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: try to detect the face of the driver from a first image captured last among the plurality of images; and detect the face of the driver from each of the plurality of images when the face of the driver is not detected from the first image. (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110. No matter if a face is detected in the first image, the face detection will be applied to the other images) 
The rationale applied to the rejection of claim 1 has been incorporated herein. 
As per Claim 11, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 10, wherein the processor is configured to execute the instructions to: detect a facial direction of the driver from the first image when the face of the driver is detected from the first image (Aoi, Paragraph [0090], “the control unit 110 obtains, as the first information, information about whether the face is detected, the face position, the face orientation, the face movement, the gaze direction, the facial component positions, and the degree of eye opening of the driver D. The first information may be obtained per frame. More specifically, the obtained captured image including multiple frames may be analyzed by the control unit 110.)  and determine whether the detected facial direction is within a facial direction condition range.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more”)
The rationale applied to the rejection of claim 10 has been incorporated herein. 

As per Claim 12, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 11, wherein the processor is configured to execute the instructions to:  when it is not determined that the detected facial direction is within the facial direction condition range, detect the facial direction of the driver from each of the plurality of images and determine the driver to be in the looking away state when a proportion of an image in which the facial direction of the driver is not within the facial direction condition range is equal to or greater than a second predetermined value.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090])
The rationale applied to the rejection of claim 11 has been incorporated herein. 

As per Claim 13, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instructions to: detect a line-of-sight direction of the driver from the first image, when it is determined that the detected facial direction is within the facial direction condition range and 6PRELIMINARY AMENDMENTAttorney Docket No.: Q258054 Appln. No.: National Stage of PCT/JP2019/003610determine whether the detected line-of-sight direction is within a line-of-sight direction condition range.  (Sato, Paragraph [0008], “a driver monitor camera capturing an image of a face of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 14, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 13, wherein the processor is configured to execute the instructions to:  when it is not determined that the detected line-of-sight direction is within the line-of-sight direction condition range, detectface of a driver of a vehicle to generate a facial image of the driver; a facial information detecting part configured to detect a facial orientation or a line of sight of the driver based on the facial image”; “a driver condition judging part configured to judge that the driver is driving while distracted if the facial orientation or the line of sight of the driver is maintained outside of the threshold value range for a predetermined time period or more” and Aoi, Paragraph [0090])
The rationale applied to the rejection of claim 13 has been incorporated herein. 
As per Claim 15, Sato in view of Baek and Aoi teaches the looking away determination system comprising the looking away determination device according to claim 1; and a camera that is connected with the looking away determination device by a communication network, and obtains the plurality of images by imaging.  (Aoi, Paragraph [0048], [0090], user of camera)
The rationale applied to the rejection of claim 1 has been incorporated herein.

As per Claim 16, Claim 16 claims a looking away determination method utilizing the looking away determination device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 17, Claim 17 claims a non-transitory computer-readable storage medium that stores a program that causes a computer to execute the looking away determination device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 18, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 1, wherein the processor is configured to execute the instruction to: decide to perform the determination of whether the driver is in the looking away state when the angle of the steering wheel of the vehicle is within the predetermined range with a straight-ahead direction serving as a standard.  (Baek, Paragraph [0140], “As another example, the careless status sensing unit 161B may receive a facial image of the driver from a camera, which is disposed at a certain position of the vehicle, to acquire eye-closing information and observation negligence information of the driver”, Paragraph [0035], “steering angle sensor 110-5 that acquires the steering angle information” and Paragraph [0202], “In detail, in a case where a gear lever is D gear or N gear when an angle of the steering wheel is within a certain angle, when the viewing of the driver does not enter a driving non-load visual range (a, b) for a certain time, the driver status sensing system 160 may determine observation negligence, check a corresponding time, and acquire the observation negligence information”)
The rationale applied to the rejection of claim 1 has been incorporated herein.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Baek et al. US2015/0360697 hereinafter referred to as Baek and Aoi et al. US2020/0334477 hereinafter referred to as Aoi as applied to Claim 1 and further in view of Haley USPN 10531294. 

As per Claim 5, Sato in view of Baek and Aoi teaches the looking away determination device according to Claim 1, wherein the processor is configured to execute the instruction to decide to perform the determination of  whether the driver is in the looking away state (Sato, Paragraph [0008], Baek, Paragraph [0202])
Sato in view of Baek and Aoi when a speed is equal to or greater than a predetermined value.  
	Haley teaches a speed is equal to or greater than a predetermined value.  (Haley, Column 14, Lines 13-21, “while the system is carrying a voice call between a remote voice device and the mobile device, the system suspends voice signal transmission from the remote device to no longer be played-out at the mobile device when the system detects that that the vehicle is moving faster than the speed threshold and acceleration is greater than an acceleration threshold”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Haley into Sato in view of Aoi because by evaluating the driving situation in conjunction with face detection will provide more parameters to assist in determining the driver’s distractive state. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 5.

As per Claim 6, Sato in view of Baek and Aoi teaches the looking away determination device according to Claim 1, wherein the processor is configured to execute the instruction to decide to perform the determination of whether the driver is in the looking away state (Sato, Paragraph [0008], Baek, Paragraph [0202])
Sato in view of Baek and Aoi does not explicitly teach when an acceleration is equal to or greater than a predetermined value.  
	Haley teaches when an acceleration is equal to or greater than a predetermined value.  (Haley, Column 14, Lines 13-21, “while the system is carrying a voice call between a remote voice device and the mobile device, the system suspends voice signal transmission from the remote device to no longer be played-out at the mobile device when the system detects that that the vehicle is moving faster than the speed threshold and acceleration is greater than an acceleration threshold”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Haley into Sato in view of Aoi because by evaluating the driving situation in conjunction with face detection will provide more parameters to assist in determining the driver’s distractive state. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 6.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Baek et al. US2015/0360697 hereinafter referred to as Baek and Aoi et al. US2020/0334477 hereinafter referred to as Aoi as applied to Claim 1 and further in view of Hu et al. US2019/0087203 hereinafter referred to as Hu.


As per Claim 7, Sato in view of Baek and Aoi teaches the looking away determination device according claim 1, wherein the processor is configured to execute the instruction to decide to perform the determination of  whether the driver is in the looking away state (Sato, Paragraph [0008], Baek, Paragraph [0202])
	Sato in view of Baek and Aoi does not explicitly teach when weather information indicates a predetermined weather.  
	Hu teaches when weather information indicates a predetermined weather.  (Hu, Paragraph [0043], “the process measures 301 a driver distraction level based on a variety of factors known in the art. This can include, for example, the mere fact a vehicle is moving, a measured or determined localized traffic level (locally determinable or obtained from a server), a measured or determined severity or type of localized weather (e.g., light rain, heavy rain, snow, etc.) or any other reasonable constraints. Even a number of passengers and/or conversation level inside a vehicle can be a basis as a gauge of driver distraction”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hu into Sato in view of Aoi because by evaluating the driving situation in conjunction with weather and face detection will provide more parameters to assist in determining the driver’s distractive state. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 7.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Baek et al. US2015/0360697 hereinafter referred to as Baek and Aoi et al. US2020/0334477 hereinafter referred to as Aoi as applied to Claims 2 and 3 respectively and further in view of Haley USPN 10531294. Aoi et al . US2019/0147269 hereinafter referred to as Aoi’269.



As per Claim 19, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 2, 
Sato in view of Baek and Aoi does not explicitly teach wherein the processor is configured to execute the instruction to: change the facial direction condition range based on a speed of the vehicle. 
Aoi’269 teaches wherein the processor is configured to execute the instruction to: change the facial direction condition range based on a speed of the vehicle. (Aoi’269, Pargraph [0165], “In the reference storing part 13d, one reference of the face direction or a plurality of references of the face direction for one driver may be stored. For example, according to the traveling speed range (an intermediate speed range, a high speed range) of the vehicle 2, the reference of the face direction in each speed range may be determined and stored. Or according to on/off of the head lights of the vehicle 2 (day and night), the reference of the face direction in each case may be determined and stored. According to the traveling condition of the vehicle 2 where the face direction of the driver looking forward is estimated to slightly change like these, the reference of the face direction in each case may be determined and stored”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aoi’269 into Sato in view of Baek, Aoi and Haley because by adjusting the condition based on the speed of the vehicle will provide a more accurate parameter in determining the driver’s distractive state.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 19.


As per Claim 20, Sato in view of Baek and Aoi teaches the looking away determination device according to claim 3, 
Sato in view of Baek and Aoi does not explicitly teach wherein the processor is configured to execute the instruction to: change the line-of-sight direction condition range based on a speed of the vehicle.  
Aoi’269 teaches herein the processor is configured to execute the instruction to: change the line-of-sight direction condition range based on a speed of the vehicle. (Aoi’269, Pargraph [0165], “In the reference storing part 13d, one reference of the face direction or a plurality of references of the face direction for one driver may be stored. For example, according to the traveling speed range (an intermediate speed range, a high speed range) of the vehicle 2, the reference of the face direction in each speed range may be determined and stored. Or according to on/off of the head lights of the vehicle 2 (day and night), the reference of the face direction in each case may be determined and stored. According to the traveling condition of the vehicle 2 where the face direction of the driver looking forward is estimated to slightly change like these, the reference of the face direction in each case may be determined and stored”, line-of sight is equivalent to facial direction)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Aoi’269 into Sato in view of Baek, Aoi and Haley because by adjusting the condition based on the speed of the vehicle will provide a more accurate parameter in determining the driver’s distractive state.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 20.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Baek et al. US2015/0360697 hereinafter referred to as Baek and Aoi et al. US2020/0334477 hereinafter referred to as Aoi and Hu et al. US2019/0087203 hereinafter referred to as Hu as applied to Claim 7 and further in view of Tatara et al. US2019/0320106 hereinafter referred to as Tatara.

As per Claim 21, Sato in view of Baek, Aoi and Hu teaches the looking away determination device according to claim 7, 
Sato in view of Baek, Aoi and Hu does not explicitly teach wherein the weather information is acquired from a sensor provided in the vehicle. 
Tatara teaches wherein the weather information is acquired from a sensor provided in the vehicle. (Tatara, Paragraph [0070], “an external weather sensor configured to detect an external weather condition”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Tatara into Sato in view of Baek, Aoi, and Hu because by evaluating the driving situation in conjunction with weather and face detection will provide more parameters to assist in determining the driver’s distractive state. 
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 21.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. US2019/01325295 hereinafter referred to as Sato in view of Baek et al. US2015/0360697 hereinafter referred to as Baek and Aoi et al. US2020/0334477 hereinafter referred to as Aoi and Hu et al. US2019/0087203 hereinafter referred to as Hu as applied to Claim 7 and further in view of Winton et al. US2020/0340824 hereinafter referred to as Winton.


As per Claim 22, Sato in view of Baek, Aoi and Hu teaches the looking away determination device according to claim 7, 
Sato in view of Baek, Aoi and Hu does not explicitly teach wherein the weather information is acquired from a device that is remotely positioned from the vehicle. 
	Winton teaches wherein the weather information is acquired from a device that is remotely positioned from the vehicle. (Winton, Paragraph [0025])
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Winton into Sato in view of Baek, Aoi, and Hu because by evaluating the driving situation in conjunction with weather and face detection will provide more parameters to assist in determining the driver’s distractive state. 
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 22.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MING Y HON/Primary Examiner, Art Unit 2666